DETAILED ACTION
Status of Claims
This is first office action on the merits in response to the application filed on 12/28/2018.
Claims 1-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US17/40006, filed on 6/29/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) , is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic 
…order establishing module for establishing… in claim 13.
receiver for receiving…as in claim 13
transmitter for sending…as in claim 13
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “order establishing module for establishing”, “receiver for receving…” and “transmitter for sending…” in claim 13 invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. An order establishing module for establishing is recited in the written description as a part of an example embodiment as a computer implemented means-plus-function limitation. The description fails to identify any structure clearly linking the claimed 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 16 does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a transitory form of signal transmission. Amending the claim to direct it towards a “non-transitory computer-readable recording medium” would address this portion of the rejection, though it would still fail to render the claim patentable on account of being directed to an abstract idea without significantly more.
Claims 1-12 are drawn to a method which is within the four statutory categories (ie, a process). Claims 13-15 are drawn to a device which is within the four statutory categories (ie a machine or system).

Claims 1, 13-14 and 16 are rejected are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the claim limitations “establishing, in the instant messaging application, an order with a merchant, the order comprising an order value” and “receiving, from the instant messaging application, confirmation that payment of the order value should be made using a digital wallet” which is analogous to the core 
The method of claim 1 recites limitations intended to implement a sales contract or agreement via an instant messaging application communicating with a fulfillment system. The technological elements are analogous to the function of point-of-sale systems. The sales functionality, however, is an abstract idea grouped as a certain method of organizing human activity. The judicial exception is not integrated into a practical application because:
The limitation for establishing an order and order value with the merchant through the instant messaging application amounts to insignificant extra-solution activity. The step of producing order data through a messaging application would be considered a well-understood, routine, and conventional function known within the point-of-sale industry. Additionally, this activity serves as mere data gathering in conjunction with the abstract idea.
The limitation for receiving the order data from the instant messaging application functions as a mere data gathering exercise in conjunction with the abstract idea while confirming that payment is incoming from a digital wallet amounts to insignificant extra-solution activity that would be considered a well-understood, routine, and conventional function known within the point-of-sale industry.
The limitation for sending confirmation of payment after it has been received from digital wallet serves as further data gathering in conjunction with the abstract idea.

The device claims 13-14 & 16 recite limitations intended to implement the methods claimed in claims 1-12. Each claim limitation in claim 13 specifies a component within the claimed system for generically implementing the corresponding step listed in claim 1. Adding the equivalent of the phrase “apply it” (ie the elements “order establishing module for establishing,” “receiver for receiving,” and “transmitter for sending” from the claim) to the abstract idea from the underlying method claim is insufficient to qualify as significantly more than the abstract idea (see MPEP 2106.05A and 2106.05(f)). Similarly, claim 14 introduces a generic processor and a generalized memory component containing code to cause the system to implement the steps listed in claim 1. Introducing a general purpose computer after the fact to an abstract idea is insufficient to qualify as significantly more than the abstract idea and is not considered to integrate the idea into a practical application (see MPEP 2106.05(f)(2)). Thus, claims 13-14 are rejected because they fails to provide inventive concept to the abstract idea.
Considering these individual elements and as a whole, the claimed invention does not adequately integrate the abstract idea into a practical application and fails to provide significantly more to the abstract idea. Generically implementing these ideas using generalized systems and arbitrarily coded applications fails to render the claimed inventions patentable.

Claims 2-9 and claim 12 are also rejected under 35 U.S.C. 101 because the additional limitations introduced fail to introduce additional elements to claim 1 sufficient to render the invention patentable.
wherein establishing an order comprises identifying, from content of an instant message in the instant messaging application, at least one item for purchase, wherein the order value is a total value for purchase of the at least one item to claim 1. Claim 4 introduces a limitation wherein the order comprises at least one item for purchase, and wherein establishing an order comprises receiving confirmation that there are to be no further changes to the at least one item to claim 1. Claim 5 introduces a limitation wherein establishing an order comprises producing an instant message listing the at least one item contained in the order to claim 1. Claim 6 introduces a limitation wherein receiving confirmation that payment of the order should be made comprises displaying a confirmation message in the instant messaging application, the confirmation message requesting confirmation that the order value should be paid to settle the order to claim 1. Claim 7 introduces a limitation method according to claim 1, wherein receiving confirmation that payment of the order should be made comprises receiving a unique identifier to allow payment of the order value using the digital wallet to claim 1. Claim 8 introduces a limitation wherein sending confirmation comprises sending confirmation of payment from at least one of the digital wallet and the merchant to the instant messaging application to claim 1. Claim 12 introduces a limitation further comprising issuing etickets in response to the confirmation of payment and sending the issued e-tickets to the instant messaging application to claim 1. Using the value or price of an order is an intrinsic element of the sales exchange process, confirming the order and price/value of the order, and applying these aspects within the application would be a routine element to implementing any sale or payment feature within such a system. Similarly, the use of an instant message to transfer the order is analogous to the communication between a point of sale system and its accompanying database; within an instant message driven system, producing a message with the item being ordered would be considered a routine mode of initiating the communication. Generically utilizing a unique identifier is a data gathering element commonly used in verification and identification for transactional applications. Issuing an electronic ticket through the application, either as 
Claim 3 introduces the limitation wherein establishing an order comprises identifying, from content of a voice message in the instant messaging application, at least one item for purchase, wherein the order value is a total value for purchase of the one or more items at least one item to claim 1. The function of identifying an order’s contents from a voice message could amount to a significant inventive step. However, the specification does not provide detail to support this claim rendering it a mere attempt to generically implement the abstract idea (ie sales/payment contract) in a novel technological environment (ie voice recognition and/or voice to text).
Claim 9 introduces a limitation wherein the instant messaging application is installed on a device, and wherein the method further comprises checking whether a digital wallet is installed on the device and registered for use, with the instant messaging application, for processing payment orders made through the instant messaging application to claim 1. This limitation serves to generically implement elements of the abstract idea in a novel technological environment. Verifying that the application and a means of payment are present on a device, further, serves as mere data gathering in line with implementing the abstract idea.

Claims 10 and 11 are also rejected under 35 U.S.C. 101 because the additional limitations introduced fail to introduce additional elements to claims 9 and 10, respectively, sufficient to render the invention patentable.
comprising displaying a digital wallet setup page in the instant messaging application, when no digital wallet is located on the device. This feature adds a data gathering element to the abstract idea for determining a source of payment. However, the data gathered would be considered a well-understood and conventional aspect of generating a digital wallet. The claims and specification provide no details beyond generically providing access to an unspecified means of generating the digital wallet through another service.
Claim 11 introduces a further limitation to claim 10 comprising receiving payment vehicle details through the digital wallet setup page, the payment vehicle details relating to a payment vehicle for use in paying the order value. This step is merely an additional element of data gathering which does not extend the abstract idea with an inventive concept. Accessing payment details from the newly created digital wallet is not a significant addition to the proposed solution.

Claim 15 is also rejected under 35 U.S.C. 101 because the additional limitations introduced fail to introduce additional elements to claim 14 sufficient to render the invention patentable. Designating the system from claim 14 as a “mobile device” would be a well-understood and conventional proposition for the technological environment that fails to provide any meaningful limitation or inventive step.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the patent application US 2015/0371173 A1 (Jalali). 
Claim 1: 
Jalali discloses a method for facilitating payment using an instant messaging application, the method comprising; establishing, in the instant messaging application, an order with a merchant, the order comprising an order value (see Jalali paras 0132-34 as well as figs 1, 2 & 5; discussing a messaging application, establishing an order with a merchant, and using an asking price as the order value). 
receiving, from the instant messaging application, confirmation that payment of the order value should be made using a digital wallet (see Jalali para 0035, discussing the use of digital wallets as a source of payment and paras 0134-35 and figs 1 & 2, discussing the use of the application to confirm a transaction agreement and provide confirmation of the necessary payment information). 
sending confirmation of payment from the digital wallet to the merchant after payment of the order value has been made (see Jalali para 0137 and fig 2, discussing the progress of a transaction through status updates, including updates when the payment is settled).
Claim 2: 
Jalali discloses each element of claim 1 and the additional limitations included in claim 2 wherein establishing an order comprises identifying, from content of an instant message in the instant messaging application, at least one item for purchase, wherein the order value is a total value for purchase of the at least one item (see Jalali para 0017 and fig 1, identifying that the asset object in the exchange can represent a physical or incorporeal good with its value listed as part of its metadata and para 0133, discussing the selection of a chat object containing the asset).

Claim 3: 
Jalali discloses each element of claim 1 and the additional limitations included in claim 3 wherein establishing an order comprises identifying, from content of a voice message in the instant messaging application, at least one item for purchase, wherein the order value is a total value for purchase of the at least one item (see Jalali para 0165, identifying embodiments which include implementing the transaction through voice-based messaging). 
Claim 4: 
Jalali discloses each element of claim 1 and the additional limitations included in claim 4 wherein the order comprises at least one item for purchase and wherein establishing an order comprises receiving confirmation that there are to be no further changes to the at least one item (see Jalali paras 0135 and 0137, discussing the progress of a transaction through status updates, including confirmation that the price has been accepted).
Claim 5: 
Jalali discloses each element of claim 1 and the additional limitations included in claim 5 wherein establishing an order comprises producing an instant message listing the at least one item contained in the order (see Jalali para 0127, discussing the display of a selected asset through the chat engine application).
Claim 6: 
Jalali discloses each element of claim 1 and the additional limitations included in claim 6 wherein receiving confirmation that payment of the order should be made comprises displaying a confirmation message in the instant messaging application, the confirmation message requesting confirmation that the order value should be paid to settle the order (see Jalali paras 0128 and 0133-34 and figs 4 & 5, discussing the process of displaying the customer’s option to accept a price and proceed to payment).
Claim 7: 
wherein receiving confirmation that payment of the order should be made comprises receiving a unique identifier to allow payment of the order value using the digital wallet (see Jalali para 0170 and fig 1, discussing the generation of a unique transaction identifier to facilitate payment and receipt).
Claim 8: 
Jalali discloses each element of claim 1 and the additional limitations included in claim 8 wherein sending confirmation comprises sending confirmation of payment from at least one of the digital wallet and the merchant to the instant messaging application (see Jalali para 0137, discussing the progress of a transaction through status updates, including confirmation that the payment has been settled).
Claim 9: 
Jalali discloses each element of claim 1 and the additional limitations included in claim 9 wherein the instant messaging application is installed on a device, and wherein the method further comprises checking whether a digital wallet is installed on the device and registered for use, with the instant messaging application, for processing payment orders made through the instant messaging application (see Jalali paras 0016 and 0106, discussing the application software, including an embodiment where it is installed on the device and paras 0118-20 discussing verification of account and payment details for the user).
Claim 10: 

Jalali discloses each element of claims 1 and 9 as well as the additional limitations included in claim 10 further comprising receiving payment vehicle details through the digital wallet setup page, the payment vehicle details relating to a payment vehicle for use in paying the order value (see Jalali paras 0118-20, discussing the provision of financial details through the application to enable payment).
Claim 11: 
	Jalali discloses each element of claims 1 and 9-10 as well as the additional limitations included in claim 11 further comprising receiving payment vehicle details through the digital wallet setup page, the payment vehicle details relating to a payment vehicle for use in paying the order value (see Jalali paras 0118-20, discussing the provision of financial details through the application to enable payment).
Claim 12: 
Jalali discloses each element of claim 1 and the additional limitations included in claim 12 further comprising issuing etickets in response to the confirmation of payment and sending the issued e-tickets to the instant messaging application (see Jalali para 0017, discussing embodiments where the asset can be something incorporeal or a digital download).
Claim 13: 
Jalali discloses the use of a system utilizing an instant messaging application as in Claim 13 including the components of an order establishing module for establishing, in the instant messaging application, an order with a merchant, the order comprising an order value (see Jalali paras 0132-34 as well as figs 1, 2 & 5; discussing a messaging application, establishing an order with a merchant, and using an asking price as the order value; see also para 0018, discussing the Chat Engine system component which facilitates communications and interface decisions, including orders). Jalali discloses the limitation component of a receiver for receiving, from the instant messaging application, confirmation that payment of the order value should be made using a digital wallet (see Jalali para 0035, discussing the use of digital wallets as a source of payment and paras 0134-35 and figs 1 & 2, discussing the use of the application to confirm a transaction agreement and provide confirmation of the necessary payment information; see also para 0018, discussing the Chat Engine system component which facilitates communications and interface decisions, including orders). Jalali discloses the limitation component of a transmitter for sending confirmation of payment from the digital wallet to the merchant after payment of the order value has been made (see Jalali para 0137 and fig 2, discussing the progress of a transaction through status updates, including updates when the payment is settled; see also para 0018, discussing the Chat Engine system component which facilitates communications and interface decisions, including orders).
Claim 14: 
Jalali discloses the use of a computer employing an instant messaging application as in Claim 14 including the limitation wherein the at least one memory and the computer program code are configured to, with at least one processor, cause the computer at least to: establish, in the instant messaging application, an order with a merchant, the order comprising an order value (see Jalali paras 0132-34 as well as figs 1, 2 & 5; discussing a messaging application, establishing an order with a merchant, and using an asking price as the order value; see also para 0018, discussing the Chat Engine system component which facilitates communications and interface decisions, including orders). Jalali discloses the limitation component of a wherein the at least one memory and the computer program code are configured to, with at least one processor, cause the computer at least to: receive, from the instant messaging application, confirmation that payment of the order value should be made using a digital wallet (see Jalali para 0035, discussing the use of digital wallets as a source of payment and paras 0134-35 and figs 1 & 2, discussing the use of the application to confirm a transaction agreement and provide confirmation of the necessary payment information; see also para 0018, discussing the Chat Engine system component which facilitates communications and interface decisions, including orders). Jalali discloses the limitation component of a wherein the at least one memory and the computer program code are configured to, with at least one processor, cause the computer at least to: send confirmation of payment from the digital wallet to the merchant after payment of the order value has been made (see Jalali para 0137 and fig 2, discussing the progress of a transaction through status updates, including updates when the payment is settled; see also para 0018, discussing the Chat Engine system component which facilitates communications and interface decisions, including orders).
Claim 15: 
Jalali discloses each element of claim 14 and the additional limitations included in claim 15 wherein the system is a mobile device (see Jalali para 0055, discussing the use of a mobile device as an acceptable embodiment of the system).
Claim 16: 
Jalali discloses the use of a computer readable medium including computer program code for employing an instant messaging application as in Claim 16 including the limitation where the code is configured to, with at least one processor, cause the computer at least to: establish, in the instant messaging application, an order with a merchant, the order comprising an order value (see Jalali paras 0132-34 as well as figs 1, 2 & 5; discussing a messaging application, establishing an order with a merchant, and using an asking price as the order value; see also paras 0016 and 18, discussing the Chat Engine system component which facilitates communications and interface decisions, including orders, as a program or application). Jalali discloses the limitation component where the code is configured to, with at least one processor, cause the computer at least to: receive, from the instant messaging application, confirmation that payment of the order value should be made using a digital wallet (see Jalali para 0035, discussing the use of digital wallets as a source of payment and paras 0134-35 and figs 1 & 2, discussing the use of the application to confirm a transaction agreement and provide confirmation of the necessary payment information; see also paras 0016 and 18, discussing the Chat Engine system component which facilitates communications and interface decisions, including orders, as a program or application). Jalali discloses the limitation component where the code is configured to, with at least one processor, cause the computer at least to: send confirmation of payment from the digital wallet to the merchant after payment of the order value has been made (see Jalali para 0137 and fig 2, discussing the progress of a transaction through status updates, including updates when the payment is settled; see .

Conclusion
Any inquiry concerning this communication should be directed to STEPHEN FORTSON JR. at telephone number (571)272-0721. The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at telephone number 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.